 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBron Construction Co., Inc. and Loren R. Montgom-ery. Case 17-CA-8029March 20, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn November 13, 1978, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief opposing the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Bron Construction Co.,Inc., Marshall, Missouri, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 We adopt the Administrative Law Judge's conclusion that Respondentdid not violate Sec. 8(a)( I) of the Act by laying off Montgomery. In so doing.however, we disavow his reliance on Klate Holt Company, 161 NLRB 1606(1966). Rather, we find that the General Counsel has not established thatRespondent laid off and/or did not recall Montgomery for other than validreasons.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This proceed-ing held pursuant to Section 10(b) of the National LaborRelations Act, as amended, was heard at Marshall, Mis-souri, on June 22, July 11-12, 1978, pursuant to due notice.The issues presented for decision are whether Bron Con-struction Co., Inc. (herein the Company or Respondent), byand through its agents and supervisors, unlawfully threat-ened employees for engaging in concerted activities pro-tected by Section 7 of the Act, and unlawfully terminatedtwo employees because they engaged in protected con-certed activities.'At the hearing, I permitted the General Counsel toamend the complaint to allege that a person employed bythe Respondent, one Aubrey Thomas, was a supervisorwithin the meaning of Section 2(11) of the Act. However,upon completion of the General Counsel's case-in-chief, Igranted a motion by Respondent to dismiss the complaintto the extent that Thomas' supervisory status had not beenproven by substantial evidence. At the close of the hearing,oral argument was waived; however, helpful, posthearingbriefs have been received from counsel for the GeneralCounsel and from counsel for Respondent, which havebeen duly considered.Upon the entire record in the case, including my observa-tion of the demeanor of the witnesses,2I make the follow-ing:FINDINGS OF FACI1. JURISDICTIONRespondent, a Missouri corporation, is engaged in theconstruction industry as a general contractor at various job-sites in the State of Missouri, including a jobsite located atthe Marshall State School and Hospital, Marshall, Mis-souri. In the course and conduct of its business operationswithin the State of Missouri, Respondent annually pur-chases goods and services valued in excess of $50,000 di-rectly from sources located outside the State of Missouri.Additionally, Respondent annually sells goods and servicesvalued in excess of $50,000 directly to customers locatedoutside the State of Missouri.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAs previously noted, the Respondent, a general contrac-tor, was engaged at all times material in the construction offour group homes at the Marshall State School and Hospi-tal in Marshall, Missouri. Construction at that jobsite com-menced in the spring of 19773 and continued throughoutthat year and into 1978. Respondent either employed di-rectly or subcontracted the personnel involved in such aconstruction project, such as laborers, carpenters, cementfinishers, painters, and the like. The employment comple-ment of Respondent started, as might be expected, with ahandful of laborers and built up to a maximum comple-ment of approximately 13 to 14 employees during the latesummer and early fall of 1977.4 Subsequently, that numberI The original charge was filed on December 14, 1977: the complaint andnotice of hearing issued January 23, 1978.2Cf. Bishop and Malco, Inc., dbl/a Walker's., 159 NLRB 1159, 1161(1966).3 All dates hereinafter refer to the calendar year 1977, unless otherwiseindicated.4 See Resp. Exh. 1.241 NLRB No. 37276 BRON CONSTRUCTION CO., INC.diminished somewhat as the foundations of the buildingswere completed and bad weather commenced to approachin the fall. It was late in October that the two alleged dis-criminatees, Loren (Tom) Montgomery and Neale Sowers,were laid off by Respondent.Respondent was under a contract with the State of Mis-souri to perform the construction work and, as such, wasrequired to pay its employees the prevailing wage for theirrespective classification as determined by the PrevailingWage Division of the Missouri Department of Labor. It isalso a requirement of the Prevailing Wage Division that thewage rates so prescribed are posted in a conspicuous placeat the jobsite.At all times material, Respondent had a collective-bar-gaining agreement with the Congress of IndependentUnions covering all of its employees. Contractual provi-sions included a standard union-security clause as well as aclause which required Respondent to pay to the Union'sHealth and Insurance Fund the sum of 40 cents per hourfor each man hour worked.'1. Neale Sowers, Jr.The record reflects that Respondent employs a smallcorps of employees with diverse skills who may be consid-ered more or less permanent employees. The remaining em-ployees are hired by Respondent in the area in which thejobsite is located. One of the former type employees was EdLayton, a carpenter, who had commenced work at the Mar-shall jobsite about June. However, the Respondent, duringthe summer of 1977, had another construction job in Ve-rona, Missouri, and was apparently having difficulty secur-ing competent employees in that area. Accordingly, in July,Layton was transferred by Respondent from Marshall toVerona to assist at the latter project. On July 26, NealeSowers, Jr., was hired to replace Layton. As far as the rec-ord shows, Sowers was a reasonably competent worker;however, the record also indicates that on occasion he haddifficulties with fellow workers which came to the attentionof the job superintendent. Thus, employee Roy Giffen testi-fied that Sowers was a good worker but he would "get madand throw fits," and when he would engage in such conducthe would throw his tools on occasion. Giffen complained tothe job superintendent about Sowers several times, but JobSuperintendent Harris would only tell Giffen that if he hadany more problems with Sowers, to keep Harris informed.Nevertheless, Harris subsequently transferred Giffen towork with another carpenter, Cleo Durham. Harris neverwarned nor disciplined Sowers concerning this conduct.On or about September 21, Sowers was in the companytrailer on the jobsite on an occasion when SuperintendentHarris was not there. Sowers noticed some papers lying onthe desk, one of which was a wage scale which indicatedthat carpenters should be paid at a rate in excess of thatwhich Sowers was receiving at the time. The following Fri-day, September 23, Sowers had a conversation with Harrisin which he advised the latter of what he had seen, and"wanted it straightened out." Harris replied that he wouldtake care of it over the weekend-that he would take it up5 These clauses become significant with respect to the case of alleged un-lawful discrimination to the Charging Party.with Vice President Bron. When Sowers asked what Harristhought would come of it, Harris responded that there wasa possibility that Sowers could get laid off or fired, or thatBron "might shut the whole job down.", Shortly thereafter,on the same day, Harris called Sowers back into the trailerand said he had checked with the Company's office andlearned that the Company had been paying Sowers at thewrong rate and showed him what his new rate would be.When Sowers asked Harris about backpay, Harris re-sponded that he would compute the hours over the week-end. Sowers then asked about the other carpenters on thejob, to which Harris responded that he considered onlySowers and Cleo Durham would be paid the carpenter'srate, and that the remainder of the employees were stillgoing to be classified as laborers regardless of the type ofwork they were doing. Sowers told Harris that he did notthink Harris could "get by with that, because once the statesaw the books, they would realize that just two carpentersdid not build the whole job."'The following week Sowers asked Harris if the latter hadfigured his back wages to which Harris responded that theCompany attorney advised that the company need not pay'Sowers for the back hours. Sowers responded that he in-tended to call the State Prevailing Wage Department.which ended the conversation. That evening, at his home.in the presence of employee Tom Montgomery, Sowerstelephoned the Prevailing Wage Division of the MissouriDepartment of Labor, reported the incident to a secretarywho responded that she would report it to her boss. Thefollowing day, Harris called Sowers into the trailer, handedhim a check for his back hours, and told him he had betterget the job done.On or about October II, Ralph Morrow, an inspectorwith the Missouri Labor Department, Prevailing Wage Sec-tion, came to the jobsite and had a conversation with MarkHarris, the job superintendent. When Morrow asked Harriswhere the payrolls were and where the wage determinationswere posted, Harris responded that the payrolls were kepton the jobsite but he declined to show them to Morrowuntil he checked with his home office, which he did at thattime. Harris informed Morrow that the payroll could beseen at the Company's accountant's office and gave Mor-row the name and telephone number of the accountant.The wage determination was not posted, and Morrow ad-vised Harris that the Company was in violation for that; hethereupon wrote a violation and gave it to Harris at thattime. In addition, Harris advised Morrow orally that therewere eight laborers and two carpenters on the job at thattime.'On Friday, October 28, Sowers was laid off by Harris andgiven two paychecks. Harris told Sowers that the Companydid not presently need him, but there was a chance thatthere might be something for him later on. When Sowersasked Harris why he was being laid off, Harris said they6 Uncontradicted testimony of Sowers.Uncontradicted testimony of Sowers.* Morrow, whose testimony I credit, further stated that he had a conversa-tion with one of the employees (Sowers) pnor to his visiting the jobsite onOctober I 1. However, Morrow adrmtted that he never told Hams or anyoneelse at the Company that an) employee had made a complaint to the Pre-vailing Wage Division.277 I)DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere bringing another employee from another jobsite. Sow-ers asked why Harris did not make the replacement with anemployee who had been hired since Sowers (apparently re-ferring to Cleo Durham who had been hired by the Com-pany in September). According to Sowers' testimony., whichis uncontradicted on this point. Harris responded that hewould replace anyone he desired. When Sowers asked ifHarris would put that in writing, Harris said that he did nothave to. When Sowers asked if he should check back laterfor work, Harris responded affirmatively, "please checkback."'On December 8, the Company notified Sowers by mail.pursuant to his request, that he was terminated or laid off"due to replacement by tenured employee from anotherjob."On Januar, 3. 1978, Morrow returned to the jobsite andhad a conversation with Harris. Morrow again asked forthe names and job classifications of employees which tHarrisprovided. Morrow noted that there had been some changesto which Harris replied that the company "had laid offsome and had hired some, they got rid of their troublemak-ers."]0Harris testified that he had known Layton for at least 5years, had worked with him on other projects with theCompany. and knew .ayton to be a very meticulous car-penter especially with trim work: that Layton was workingon the Marshall jobsite when Harris arrived in June. andthat when Bron advised Harris that .ayton would bemoved to Verona. Harris objected; that Bron insisted, andl.ayton was transferred: that at least a month prior to Sow-ers' laoff'. Ilarris had talked to Bron about getting Laytonback at Marshall but that Bron had resisted, saying that thesuperintendent at the Verona jobsite still needed Layton.Harris reported to Bron that he wanted Layton back be-cause Sowers was not doing what he (Harris) felt was hisjob that he was spending too much time in the office read-ing the plans and was harassing other employees on the jobto the point of making threats. However, Bron resisted Har-ris' entreaties until the end of October.Harris stated that at the time Layton returned there wereonly two carpenters on the job--Sowers and Cleo Durham:that Durham was retained rather than Sowers because Dur-ham was more compatible with the other employees, thathis production and accuracy was as good as -if not betterthan Sowers, and that the Company does not have a se-niority system for purposes of' layoff.'2. Loren (Tom) MontgomeryMontgomery was hired by the Company on May 25 towork at the Marshall jobsite. Pursuant to the union-securityclause in the contract, he joined the Union on or about July27. Thereafter, in August and September, he became curi-ous as to a deduction on his paycheck in the amount of 42cents per hour and inquired of Superintendent Harris con-cerning the matter. Harris was unaware of the reason forI Uncontradicted leslimon) of Sowers. Subsequently. Sowers acknowl-edged that he had contacted Htarris on several occasions to inquire aboutwork, and Harris said that the Company still no longer needed him.m0 Credited testimony of Morrow, a disinterested itness.It is noted that there is no seniority provision in the collective-bargain-ing agreement.the deduction, and referred Montgomery to the union stew-ard, Barney. The following day, in September, Montgom-ery had a conversation with Harris and Barney on the job-site in the presence of employee Howard Rader. Barneyexplained that the 42 cents per hour was intended for healthand welfare, including food stamps and cigars for congress-men, "and things like that." Montgomery opined that itappeared to him as if the money was going into someone'spocket.Sometime later in September, Montgomery had occasionto meet Neale Sowers at his home at which time Sowerscalled the Prevailing Wage Division, as previously set forth.Several days later, Montgomery himself telephoned thePrevailing Wage Division and spoke to a man by the nameof Ellis. He told Ellis that he (Montgomery) felt that he wasdoing carpenter's work, and also explained the disagree-ment with the Company and union concerning the 42-cent-per-hour deduction. In early October he observed that thePrevailing Wage Schedule was posted in the trailer, whichhad not been the case previous to that time.On the following Friday, according to Montgomery's tes-timonyv, there was a conversation in the trailer among Har-ris and several of the workers in which Harris explainedthat there had been a mistake in the payroll -that the Com-pan)y was actually paying the employees too much moneyand this would be corrected. However, Harris stated thatthe employees would not be required to pay any of themoney back and that they would actually receive more re-muneration since they would be in a lower tax bracket.A few days later Montgomery telephoned (from his sis-ter's house) the Prevailing Wage Division again and spokewith Ellis. He inquired if the investigation had commencedand advised Ellis that he was afraid of losing his job. Sev-eral days later he testified he had a conversation with VicePresident Bron at the jobsite in which he told Bron that he(Montgomery) had heard some rumors that the State Pre-vailing Wage Division was investigating the job, and askedif that were so. Bron replied affirmatively, but told Mont-gomery "not to worry about it, nothing would ever come ofthis, that they had had this type of trouble before and theyhad won in court."'2Toward the end of October, Montgomery secured leavefrom Harris to go into the hospital for a couple of days.While there he submitted the health insurance card to thehospital. Later, to his surprise, he was told that his insur-ance did not cover the hospital services. Montgomery tele-phoned the Union at its Alton, Illinois, office and was ad-vised that they had not received the money from BronConstruction Company from May until August. Where-upon, Montgomery called the Company and spoke to itspresident, Mrs. Bron, who later rectified the mistake. Subse-quently, on or about October 26 or 27, Montgomery re-turned to the jobsite. However, it apparently rained for sev-eral days thereafter and Harris finally told Montgomery12 Testimony of Montgomery. Bron did not recall any conversation withMontgomery in early October or late September, but did not deny the same.Under all circumstances. I credit Montgomery.Respecting the change or correction in the remuneration of the employeestestified to by Montgomery, Bron explained that the Company had foundthat they had been computing the wage rates erroneously because they hadbeen adding in some fringe benefits, and that was the reason for the correc-tion.278 BRON CONSTRUCTION CO., INC.that he would be laid off-that he (Harris) did not haveanything else for him to do at that time."On December 8, pursuant to Montgomery's request, theCompany notified him that he was "laid off due to comple-tion of job phase." This was explained by Bron to meanthat near the end of October the Company had completedthe foundations for all four buildings in the project. TheCompany was a little ahead of schedule as far as comple-tion of the project was concerned. He discussed the matterwith his sister, Greta Bron, an official of the Company whohandles the financing, procuring and job scheduling for theCompany. It was determined that in late October the foun-dation work had been completed and that the Companyhad a larger employee complement than was needed at thetime, particularly, as noted, since the Company was slightlyahead of schedule in its work. Accordingly, it was deter-mined that a lay off of semiskilled workers was called for.Rock Bron discussed the situation with Harris, who agreedand suggested the names of the employees to be laid off.According to Harris' assessment of Montgomery, the latterwas reasonably satisfactory but not one of his better em-ployees; that on one occasion he had become angry withMontgomery for sitting on a water jug when all other em-ployees were working, and that Montgomery had partici-pated in some work that later had to be corrected such asbeing involved in a wall that had been hung upside down,and some concrete work that had to be redone, all of whichoccurred within a month prior to his layoff.B. Analysis and Concluding FindingsAfter a careful consideration of all the evidence in therecord, I conclude and therefore find that there is substan-tial evidence to sustain the contention of the General Coun-sel that both of the alleged discriminatees engaged in con-certed activities protected by Section 7 of the Act duringtheir employment at the Company. However, I am not con-vinced that there is substantial evidence to sustain the bur-den of proof of the General Counsel that such concertedactivity was the motivating factor for the layoff of the twoindividuals involved. I shall therefore recommend that thecomplaint be dismissed to that extent.As respects Neale Sowers, Jr., the record is clear that inlate September Sowers discovered that the Company waspaying him an incorrect wage rate under the Missouri pre-vailing wage regulations, and protested this fact to Superin-tendent Harris. It is equally clear that such protest wasmade not only on behalf of himself but all other employeeswho should have been classified as carpenters. When Harrisindicated to Sowers that the Company did not intend topay the loss for back hours, Sowers threatened to contactthe Missouri Prevailing Wage Division. Thus, whether ornot Respondent knew that Sowers contacted the prevailingwage department prior to his lay off (and there is no directI" According to the testimony of Harris. there were four to six employeesalso laid off at that time. Their names were Tumlinson. Haley. Green "and acouple of others." Laborers retained at the time Montgomery was laid offwere Giffen. Brown, and Aubrey Thomas.Company records reflect that the size of the crew at the jobsite declined atthat time from 14 until it reached a nadir of 9 near the end of November.The employment complement then returned to 12 in December and thentapered off to 7 thereafter. Harris testified that of the employees laid off atthe time of Montgomery. Tumlinson and Haley were subsequently recalledevidence of this fact), the evidence is clear that Respondentwas advised of Sowers' protest on behalf of himself andother employees similarly situated of Respondent's non-compliance with a state statute, and it has been held thatsuch conduct constitutes protected concerted activityConsequently, Harris' threat to Sowers that a possible con-sequence of Sowers' activity might be that he would be laidoff or discharged, or that Bron might shut the job down.constituted a threat for engaging in concerted activity inviolation of Section 8(a)( I) of the Act.However, the question of whether Sowers' subsequentlayoff was motivated by his engagement in such concertedactivity is a much more difficult question. The undisputedevidence shows that he was hired as a replacement for Lay-ton, an experienced workman who had been employed bythe Company for many years, and with whom Superinten-dent Harris had a long and congenial relationship. I creditHarris' undisputed testimony that he had requested fromBron the return of Layton for some time prior to the end ofOctober. but that Bron had resisted such request because ofthe need for Layton in Verona; that at the time of Layton'sreturn to Marshall in late October there was an economicneed for the reduction of the work crew at Marshall. andthere had to be a choice between the layoff of Sowers orDurham, the only carpenters remaining on the job: thatHarris preferred the retention of Durham because he pos-sessed skills at least as competent as Sowers but was morecongenial with the other workers than Sowers, who admit-tedly lost his temper while working with some of the otheremployees: that there is no evidence that Respondent main-tained a strict seniority policy so that even though Sowerswas employed prior to Durham, such required Durham'sdismissal due to seniority. All such factors considered, I amnot prepared to hold that, upon Layton's return to Mar-shall, Sowers would have been retained in the place of Dur-ham had Sowers not engaged in protected concerted activi-ties.'5That is not to say that Respondent was not displeasedwith Sowers because of his threat to report the wage ratesituation to the State of Missouri. However, I find appropri-ate to the circumstances of this case the following languageof the Board in Klate Holt Company, 161 NLRB 1606. 1612(1966):Moreover, even if we were prepared to find that Re-spondent was seeking an opportunity to terminate Da-vis because of its annoyance with the way in which heengaged in protected activity. we would not, in thiscase, find that Respondent discriminatorily dischargedhim. The mere fact that an employer may desire toterminate an employee because he engaged in unwel-i See, e.g., Self Cycle & Marine Distributor Co., Inc. 237 NLRB No. 9(1978) (pursuit of unemployment compensation claim) G I'R., Inc. 201NL.RB 147 (1973): General Teanmsters Local Union No. 528., ec (TheatresSenrice Companv). 237 NLRB No. 38 (1978). and cases cited therein.5 I am not unmindful of the statement of Harris to Morrow on January 3.1978, to the effect that the company had rid itself of some of the "trouble-makers" This term has been used as a euphemism for union leaders oragitators. See, e.g., American Electro Finishing Companr. Inc. 212 NL.RB 654(1974). However, in this case, the facts show that Sowers had In fact beentroublesome in his relations with other employees concerning work problemshaving nothing to do with concerted activities. Accordingl, such statementof Hams is not, in context, as persuasive as it might he in other cases.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome concerted activities does not, of itself, establishthe unlawfulness of a subsequent discharge. If an em-plovee provides an employer with a sufficient cause forhis dismissal by engaging in conduct for which hewould have been terminated in any event, and the em-ployer discharges him for that reason, the circumstancethat the employer welcomed the opportunity to dis-charge does not make it discriminatory and thereforeunlawful.It might be added that there is no evidence that, follow-ing the layoff, Respondent recalled any carpenters to workat the jobsite. Accordingly there is no substantial evidenceupon which to base a finding that there was a subsequentillegal refusal by Respondent to recall Sowers to work fol-lowing the layoff. Accordingly, I shall recommend that thecomplaint, to the extent that it alleges discriminatory treat-ment of Sowers, be dismissed.With respect to the case of Montgomery, the recordshows that prior to his layoff he had protested to manage-ment the alleged wrongful checkoff of 42 cents per hourfrom his wages to the Union's health and welfare fund, aswell as the failure of the Company to properly check off ortransmit funds to the Union to enable him to pay for hishospitalization. In either event, such protest had to do withthe proper administration of the collective-bargainingagreement, and may therefore be properly considered to beconcerted activity on the theory that it is merely an exten-sion of the concerted activity which culminated in the col-lective-bargaining agreement." However, the undisputedevidence is that near the end of October the Company wascompleting a phase of its construction contract, was slightlyahead of schedule, and as a result, laid off some four to fiveemployees of which Montgomery was one. Although theevidence shows that subsequently Respondent recalled sev-eral of the employees so laid off, it did not recall all of themand, in my judgment, the record does not support a findingthat Montgomery was so superior a workman as far as com-petency and skill are concerned that it may be said thatMontgomery would have been retained or recalled had itnot been for his engagement in concerted activities." I shalltherefore recommend that the case, insofar as it alleges dis-crimination to Montgomery, be dismissed.111. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its interstate opera-tions, have a close, intimate. and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:I See Merlyn Bunnev and Clarence Bunney, Partners, d/bla Bunney Bros.Construction Copan)y, 139 NLRB 1516, 1519 (1962); Interboro Contractors,Inc., 157 NLRB 1295 (1966), enfd. 388 F.2d 495 (2d Cir. 1967); cf. AlleluiaCushion Co., In-, 221 NL.RB 999, fn. 2, (1975).l~ See Klate Holt C(ornpanv, supra.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. By threatening an employee that he could be termi-nated, or that Respondent might shut down the jobsite be-cause of an employee's engagement in concerted activities,Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them bySection 7 of the Act, thereby violating Section 8(a)(1) of theAct.3. By advising employees that it would be futile to en-gage in concerted activities protected by Section 7 of theAct, Respondent has violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERsThe Respondent, Bron Construction Co., Inc., Marshall,Missouri, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with termination or shut-down of a construction jobsite because of employees' en-gagement in concerted activities protected by Section 7 ofthe Act.(b) Advising employees that it would be futile to engagein concerted activities protected by Section 7 of the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post as its Marshall, Missouri, jobsite copies of theattached notice marked "Appendix."'9 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 17, after being duly signed by Respondent's represent-ative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places whereI' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.19 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board,"280 BRON CONSTRUCTION CO., INC.notices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(b) Notify the said Regional Director for Region 17, inwriting, within 20 days from the date of this Order whatsteps Respondent has been taken to comply herewith.11 Is FURFHER ORDEREDI that the complaint be dismissedin all other respects.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees that they will beterminated, or that we will close down a jobsite, shouldthey engage in concerted activities to obtain betterworking conditions.WE WIL.L NOT advise employees that it would be fu-tile to engage in concerted activities which are guaran-teed them in Section 7 of the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to engage in, or refrain from engaging in,any or all the activities specified in Section 7 of theAct, except to the extent that such right is affected bythe proviso to Section 8(a)(3) of the Act.BRON CONSTRUCTION CO., INC.281